Cóbb, J.
While the case for plaintiff in error appeals more strongly to this court than that for the defendant in error, yet as a jury of the vicinage has seen proper to render a verdict for the defendant in error, in a case turning upon questions of fact, the judge who presided in the case has approved the verT diet, and the motion for a new trial is confined to the general grounds, this court, in accordance with the rule of non-interference in such cases, feels constrained to affirm the judgment overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.'